UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-1176



JERRY BEATY,

                                                 Plaintiff - Appellant,

          versus


BARDON, INCORPORATED, d/b/a Merit Concrete,
Incorporated,

                                                  Defendant - Appellee,

          and


TEDD SCHOCH; RICHARD          CODRINGTON;   ANTHONY
FABIAN; DANIEL AHLBORN,

                                                             Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-1494-AW)


Submitted:     May 25, 2000                      Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Beaty, Appellant Pro Se.       Norman Robert Buchsbaum,    Balti-
more, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jerry Beaty appeals the district court’s order dismissing his

civil action alleging employment discrimination.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Beaty v. Bardon, Inc., No. CA-99-1494-AW (D. Md. Jan.

6, 2000).*    We deny Beaty’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 4, 2000, the district court’s records show that it was
entered on the docket sheet on January 6, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2